DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 05/18/2021.  These drawings are accepted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tzeng (US 2016/0218585) in view of Diehl et al. (US 10020720).
Regarding claim 1, Tzeng discloses:
A device for use in generating electric power and braking (abstract), comprising: 
a rotatable wheel (20, Fig 1, para 27) disposed on a shaft (10), the wheel comprising an outer annular portion circumferentially disposed on a rim (by 21) of the 
a stator unit (30, para 28) comprising a stator body (31), a plurality of first serrated portions (32) circumferentially disposed on an outer circumferential surface of the stator body and protruding radially outward, and 
a plurality of electric generating coils (33) wound around the first serrated portions (32), 
wherein the first serrated portions (32) oppose the permanent magnets (22); and 
a brake unit (80, para 30) fixed to the stator unit (30) and comprising a brake body (81) concentric with the stator body, 
a plurality of second serrated portions (82) circumferentially disposed on an outer circumferential surface of the brake body (81) and protruding radially outward, and 
a plurality of brake coils (83, para 30) wound around the second serrated portions, wherein the brake body comprises a plurality of brake blocks arranged in a circle (not labeled, but see annotated Fig 1 below). 

    PNG
    media_image1.png
    877
    850
    media_image1.png
    Greyscale

	Tzeng shows the brake block as an integral unit, however as can be seen, the brake block can easily be divided into multiple pieces by a person ordinarily skilled in the art, for the  purpose of improving ease of maintenance and reducing cost (by replacing only the malfunctioning piece(s) rather than the entire brake block).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Tzeng to have brake blocks as claimed.

Tzeng does not disclose wherein a position of each brake block relative to the shaft is adjustable.
Diehl et al. teaches an apparatus wherein a position of each brake block (106, Fig 11) relative to the shaft (not labeled, but center of bottom portion of Fig 11) is adjustable (via springs 120), for the purpose of reducing relative movement of members.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify the device of Tzeng wherein a position of each brake block relative to the shaft is adjustable, as Diehl et al. teaches.
The motivation to do so is that it would allow one to reduce relative movement of members as wanted (C1 ll 12-17, 42-50 of Diehl et al.).
Tzeng discloses the claimed invention except for mentioning that the brake blocks are formed of several pieces instead of an integrated unit. It would have been obvious to one having ordinary skills in the art at the time the invention was made to make the brake blocks of several pieces instead, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. The motivation to do so would improve ease of maintenance and reducing cost (by replacing only the malfunctioning piece(s) rather than the entire brake block).

Regarding claim 9, Tzeng discloses:

a brake body (81) comprising a plurality of brake blocks arranged in a circle (see annotated Fig above); 
a plurality of second serrated portions (82) disposed circumferentially on an outer circumferential surface of the brake body (81) and protruding radially outward; and 
a plurality of brake coils (83, para 30) each wound around the second serrated portions (82). 
Tzeng shows the brake block as an integral unit, however as can be seen, the brake block can easily be divided into multiple pieces by a person ordinarily skilled in the art, for the  purpose of improving ease of maintenance and reducing cost (by replacing only the malfunctioning piece(s) rather than the entire brake block).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Tzeng to have brake blocks as claimed.
The motivation to do so would improve ease of maintenance and reducing cost (by replacing only the malfunctioning piece(s) rather than the entire brake block).
Tzeng does not disclose wherein a position of each brake block relative to the shaft is adjustable.
Diehl et al. teaches an apparatus wherein a position of each brake block (106, Fig 11) relative to the shaft (not labeled, but center of bottom portion of Fig 11) is 
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify the device of Tzeng wherein a position of each brake block relative to the shaft is adjustable, as Diehl et al. teaches.
The motivation to do so is that it would allow one to reduce relative movement of members as wanted (C1 ll 12-17, 42-50 of Diehl et al.).
Tzeng discloses the claimed invention except for mentioning that the brake blocks are formed of several pieces instead of an integrated unit. It would have been obvious to one having ordinary skills in the art at the time the invention was made to make the brake blocks of several pieces instead, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. The motivation to do so would improve ease of maintenance and reducing cost (by replacing only the malfunctioning piece(s) rather than the entire brake block).
Allowable Subject Matter
Claims 2-8,10-14, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 2/1inter alia, the specific limitations of “…wherein the plurality of brake blocks of the brake body is held together by a plurality of coupling elements and fixed to a frame of the stator unit, the frame having a plurality of coupling holes, the limiting holes corresponding in position to the plurality of coupling holes, respectively, the limiting holes defining allowable displacements of the brake blocks relative to the shaft, respectively, the coupling elements being coupled to the coupling holes through the limiting holes, respectively, such that the brake blocks thus displaced are fixed in place….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 3-8 are also allowable for depending on claim 2.
In claim 10/9 inter alia, the specific limitations of “…wherein the brake unit comprises a frame and a plurality of coupling elements, the frame having a plurality of coupling holes which the plurality of coupling elements is penetratingly fixed to, respectively, the brake blocks each having a plurality of limiting holes corresponding in position to the plurality of coupling holes, respectively, such that allowable displacements of the brake blocks relative to the shaft are defined, because the coupling elements are axially fixed in place and the limiting holes have a larger diameter than that of the coupling holes….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 11-14 are also allowable for depending on claim 10.
Regarding claim 15, Tzeng discloses a kit for (pre-amble, patentable weight not given) a electric power generation and brake device (abstract), comprising: 
a wheel (20, para 27) comprising a protruding ring structure (by 21) extending axially and being concentric with a shaft (10); 
a brake unit (80) comprising a brake body (81), 

However, Tzen nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia “wherein the brake body comprises a plurality of brake blocks arranged in a circle by a frame and a plurality of coupling elements; and a gap control jig comprising a plurality of extending plates extending axially and inserted between the protruding ring structure of the wheel and the brake unit, wherein the extending plates provide a position-limiting effect when the brake blocks not fastened in place by the coupling elements are capable of automatically adjusting their distance from the protruding ring structure under a magnetic force generated from the brake coils which electric current is passing through, wherein an electromagnetic air gap between the wheel and the brake unit attains a target size upon fastening the brake unit in place by the coupling elements, interruption of passage of electric current through the brake coils, and removal of the gap control jig.”. 
Claim 16/15 is also allowable for depending on claim 15
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.
Response to Arguments
Applicant's arguments filed 05/18/2021 have been fully considered but they are not persuasive. Applicant’s argue that Tzeng does not teach nor would it be rendered .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834


/NAISHADH N DESAI/           Primary Examiner, Art Unit 2834